ORDER

PER CURIAM.
Willie Crenshaw (movant) appeals the motion court’s denial of his Rule 29.15 motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).